Citation Nr: 1423825	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  12-29 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a compensable evaluation prior to March 8, 2013 and to an evaluation in excess of 20 percent from March 8, 2013 for residuals, shrapnel wound left buttock with scar.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel
INTRODUCTION

The Veteran had active service from August 2006 to December 2009.  He served Iraq and earned the Combat Infantryman Badge. 

This matter comes before the Board of Veterans' Appeals (Board) from a February 2012 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

In May 2013, prior to the promulgation of a decision in the current appeal, the Veteran requested that his claim for an increased evaluation for residuals, shrapnel wound left buttock with scar, be withdrawn from appellate review.  


CONCLUSION OF LAW

The criteria for the withdrawal of the Substantive Appeal with respect to an increased evaluation for service connection for residuals, shrapnel wound left buttock with scar, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.101 (2013).  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2013).  In a statement received in April 2014, the Veteran expressed his intent to withdraw the issue of entitlement to an increased evaluation for residuals, shrapnel wound left buttock with scar.  Thus, there are no allegations of error of fact or law for appellate consideration on this claim.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter.


ORDER

The claim of entitlement to a compensable evaluation prior to March 8, 2013 and to an evaluation in excess of 20 percent from March 8, 2013 for residuals, shrapnel wound left buttock with scar, is dismissed.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


